Reilly, J.
(concurring in part and dissenting in part). I agree that plaintiff is entitled to sick leave payback benefits, but for reasons other than those stated by the majority. I respectfully dissent with respect to the majority’s opinion that plaintiff is entitled to payment of his hospitalization and medical insurance premiums.
Plaintiff voluntarily terminated his employment with the city at age forty-eight after twenty-eight years of service effective October 1, 1986. Plaintiff claims that, because he received a retirement allowance under the retirement plan provided in title IX, chapter VI, article VI, part A, § 1.4 of the 1918 City of Detroit Charter,1 he is a "service retirant with service retirement pay” entitled to unused sick leave payback under a resolution of the Detroit City Council2 and pursuant to his *11collective bargaining agreement. In addition, plaintiff contends he is a "regular retiree” entitled to payment of hospital and medical insurance premiums under another city council resolution.3 Al-though I agree that plaintiff is entitled to receive sick leave payback benefits under his collective bargaining agreement claim, I do not believe plaintiff is entitled to any benefits based on city council resolutions.
i
Article VI, part A is entitled "Service Retirement.” Section 1.1 of part A, entitled "Retirement *12at age sixty, or at age fifty-five” provides that "[a]ny member, [of the retirement system] who has attained or attains age sixty years and has ten or more years of credited service, or . . . has thirty or more years of credited service may retire upon his written application.”4 Upon his retirement, he shall receive a retirement allowance as provided in §11.
Section 1.2 entitled "Retirement after twenty-five years’ service” provides that any member who entered the employ of the city prior to July 1, 1938, who has acquired twenty-five years of credited service prior to reaching age sixty "may retire” and is entitled to the benefits set forth in that section.
Section 1.3 entitled "Mandatory retirement age; extension of service” provides that any member, except an elected official, who has attained age sixty-five shall be separated from service, although such member may be continued in service with approved extensions until age sixty-nine. If such a member has eight or more years of credited service at the time of his separation, he shall receive a retirement allowance as provided for in § II of part A.
Section 1.4 entitled "Retirement allowance for certain persons leaving city employment after eight years service” provides that any member who (1) has attained age forty years, and (2) has eight or more years of credited service who shall "leave the employ of the city prior to the date he would have ñrst become eligible to retire as provided in this part A, for any reason except his discharge, retirement or death, . . . shall be entitled to a retirement allowance computed according *13to § 2 of this article . . .; provided, that he does not withdraw his accumulated contributions from the Annuity Savings Fund prior to the effective date of his retirement allowance.” (Emphasis added.)
Section 1.4 further provides that the employee’s retirement allowance5 "shall only begin the first day of the calendar month next following the month in which his application for same is filed with the board of trustees, on or after the date he would have been eligible to retire had he continued in city employment.” (Emphasis added.) Neither § 1.3 nor § 1.4 suggests that a member "retires” when he or she "leaves” or is "separated” from service. To the contrary, the emphasis is on the termination of services prior to eligibility for retirement. Payment of benefits is to begin after the date the employee would have been eligible to retire had he continued in the city’s employment. Assuming that plaintiff did not withdraw all of his accumulated contributions from the annuity savings fund prior to the effective date of his termination, he is entitled to receive pension and annuity benefits computed Under § II of part A on that future date on which he would have been eligible to retire had he continued in city employment. Although his right to a retirement allowance is vested when he leaves city employment, he is not a "retirant” by reason of that right. "Retirant” means a member who retires with a retirement allowance or pension paid by the retirement system. Detroit Charter, tit IX, ch VI, art VI, § 1.23. Plaintiff is considered to be in "retirement” only after the retirement allowance begins. "Retire*14ment” means a member’s withdrawal from the employ of the city with a retirement allowance or pension paid by the retirement system. Detroit Charter, tit IX, ch VI, art III, § 1.18.
In support of his position, plaintiff cites Smith v Detroit, unpublished opinion per curiam of the Court of Appeals, decided March 19, 1980 (Docket No. 78-2934), which interpreted a similar "forty and eight” provision in the policemen and firemen retirement plan. (See n 2, supra.) That panel determined that the trial judge did not clearly err in declaring that Smith was entitled to the benefits afforded by the council resolution because, when article VI was amended to add the "forty and eight” class, "the addition was made under part A, entitled 'Service Retirement Allowance.’ ” The Smith panel concluded:
It is reasonable to infer then, that "40 and 8” retirees were to be included as "service retirants” entitled to the sick leave pay-back benefits. . . . [S]ince there is no language to suggest otherwise, the only difference between retirement after 25 years and the "40 and 8” retirement is the amount that the retirees receive based upon years of service.
That conclusion ignores all the differences in language which are discussed above. The insertion of the "forty and eight” class in article VI was a logical addition to that part of the charter which already provided for the same type of benefits to which the "forty and eight” class was entitled. But §1.4 was carefully phrased, as was § 1.3, to distinguish the members referred to therein from the members who "may retire” under § 1.1 and § 1.2.
The Smith Court also ignored paragraph four of the November 8, 1961, resolution which provides:
*15Payment shall be limited to service retirants with service retirement pay under . . . Charter Title IX, Chapters V, VI and VII and to those employees with at least four and less than ten years of service who separate from service without retirement pay by reason of their reaching age 65
Because plaintiff has not presented this Court with the history of the resolution, we do not know whether the 1961 resolution was ever amended to provide payment of sick leave payback benefits to those who left the city under the "forty and eight” section. However, it is apparent from the language of paragraph four that the employees over age sixty-five who were required to terminate their employment under § 1.3 were identified separately and, therefore, were clearly not considered "service retirants with service retirement pay.”
Plaintiff’s entitlement to the future payment of a vested annuity and pension does not qualify him as a "service retirant with service retirement pay” under Title IX, Chapter VI. As noted above, "retirant” means "a member who retires with a retirement allowance or pension paid by the retirement system.” (Emphasis added.) " 'Retirement’ means a member’s withdrawal from the employ of the city with a retirement allowance or pension paid by the retirement system.” (Emphasis added.) Detroit Charter, tit IX, ch VI, art 4, § 1. These definitions use the verb "paid,” connoting past tense. The definition does not use the future tense, "to be paid.” The context requires that the retirement allowance be paid in order to be qualified as a "retirant” or to enjoy "retirement.”
Under part A, only those members who qualify under §§ 1.1, 1.2 or 1.3 are entitled to payment of the retirement allowance at the time they leave their employment. Only those who qualify under *16§§ 1.1 and 1.2 are, by definition, "retirants.” Those who qualify under § 1.3 are entitled to immediate payment of the retirement allowance. However, because they were "separated” from service, and did not "retire,” they are in "retirement,” but they are not "retirants.” Plaintiff, as a "forty and eight” employee, was not entitled to immediate payment of his retirement allowance. Payment of his retirement allowance was to be made at some time in the future on or after the date he would have been eligible to retire had he continued in city employment.
Plaintiffs right to benefits under § 1.4 is no more nor less than an employee who leaves the city’s service at age forty with eight years of service. Because plaintiff was employed twenty-eight years and eleven months, his retirement allowance, computed under §2, will be considerably more than the employee who terminates at age forty with eight years of service. However, both are subject to the provision that the retirement allowance "shall only begin ... on or after the date on which he would have been eligible to retire.”
Although there is no basis in § 1.4 for the payment of the retirement allowance to plaintiff beginning October 1, 1986, immediately upon his termination of employment, the board of trustees approved his application for service retirement, and the retirement benefits were authorized and paid effective October 1, 1986.6 This occurred even *17though: (1) the word "vested” was handwritten across the top of the form application for service retirement; (2) the retirement report to the board of trustees, which was approved, lists plaintiffs retirement as "vested”; and (3) the minutes of the meeting of the board of trustees reflect approval of plaintiffs application with the notation that he had a "vested” pension.
Defendant has not taken the position that a mistake was made when the board of trustees authorized immediate payment of the retirement allowance to plaintiff. Therefore I must conclude that under some special circumstances in this case, of which we have not been informed, plaintiff is in "retirement” with a "retirement allowance” effective immediately upon his termination of employment. This result occurs because of the special approval given to plaintiff by letter from the board of trustees dated September 4, 1986, and the immediate payment of the retirement allowance. The waiting requirement of § 1.4 was apparently, for some reason, waived in plaintiffs favor. As a matter of law, under the charter, plaintiff was not entitled to be treated as a "retirant” inasmuch as he terminated his employment without being "eligible to retire.” Therefore, plaintiff is not entitled to unused sick leave payback by reason of the November 8, 1961, City Council resolution.
ii
Plaintiff also contends that he is entitled to the unused sick leave payback benefit by reason of his collective bargaining agreement. Defendant failed to contest this position. Therefore, defendant waives this issue. Summary disposition in favor of plaintiff with respect to his claim for unused sick leave payback under the collective bargaining agreement should be affirmed.
*18Ill
Plaintiff also contends he is entitled to payment of his hospitalization and medical insurance premiums as he is a "regular retiree.” Because plaintiff has failed to provide either the trial court or this Court with any authority or any reference to the resolution upon which he relies, I would reverse the trial court’s grant of summary disposition in plaintiff’s favor on this issue. However, as the majority has addressed this issue, I feel constrained to do so as well.
I am forced to assume that plaintiff is relying upon the resolution providing for payment of hospital and medical premiums which was discussed, but not identified or cited, in Clexton v Detroit, 179 Mich App 209; 445 NW2d 201 (1988). (See ns 2 and 3, supra.) That resolution, identified in the Clexton parties’ briefs, adopts the September 26, 1974, recommendation by the labor relations division of the personnel department regarding 1974-75 wage and fringe adjustments for union and nonunion employees. The resolution, which relates only to fiscal year 1974-75, provides in part:
[F]or fiscal year 1974-75, the City will pay the full premium for hospitalization and medical insurance ... for employees . . ., duty disability retirees . . ., and duty death beneficiaries ..., as provided by Chapter XVI, Article IX of the Municipal Code of the City of Detroit. The City will also pay the premium for regular retirees and one-half of the premium for the spouses of the retirees who retire on/or after July 1, 1969. [Emphasis added. See JCC October 2, 1974, pp 2141-42, incorporating Schedule II — Fringe Benefit Improvements — Nonunion Employees — Excluding Police and Fire Employees.]
As plaintiff has not submitted any research on *19this resolution, or any similar resolution which would be applicable to plaintiffs resignation date, I cannot reasonably interpret it to apply to plaintiff’s situation. However, contrary to the reasoning in Clexton, Smith, and of the majority, I do not believe a reasonable interpretation of this language requires a determination that the term "regular retirees” includes members of the "forty and eight” class. The term "regular retirees” was used to distinguish them from "duty disability retirees.” As explained above, under article VI, part A, only those members who qualified under §§ 1.1 and 1.2 "may retire.” Similar distinctions are made in the police and firemen’s retirement plan. Detroit Charter, tit IX, ch VII, art VI, §§ 1-4. This interpretation is reinforced by the use of the expression "who retire on/or after July 1, 1969.” As noted above, the word "retire” is only used in §§ 1.1 and 1.2. In § 1.3, the member "shall be separated.” In § 1.4, benefits are provided for any member who leaves the employ of the city.
Even assuming that the 1974-75 budget resolution was readopted unchanged, to cover the date of plaintiff’s termination, and assuming the benefit was not covered by the collective bargaining agreement, plaintiff should not be provided with hospitalization and medical insurance premiums as he is not a "retirant,” and never "retired.” The fact that he is a member of the "forty and eight” class and being paid a retirement allowance does not place him in the category of "regular retiree.”
I would affirm the trial court’s grant of summary disposition as to plaintiffs claim for unused sick leave payback under the collective bargaining agreement, and reverse the trial court’s grant of summary disposition in favor of plaintiff regarding the obligation of the city to pay premiums for hospital and medical insurance.

 The City of Detroit retirement plan under the 1918 charter was continued in effect under the 1974 charter.


 Plaintiff has never cited to this Court any council resolutions which were in effect as of the date of his retirement in 1986. In his briefs, plaintiff asks this Court to rely on the reasoning of Smith v Detroit, unpublished opinion per curiam of the Court of Appeals, decided March 19, 1980 (Docket No. 78-2934), and Clexton v Detroit, 179 Mich App 209; 445 NW2d 201 (1988).
According to Smith, supra, a resolution granting sick leave payback benefits to certain retirants of the City of Detroit was adopted on November 1, 1961 [sic — November 8, 1961], allegedly prior to the creation of the "forty and eight class” in 1964. Neither party has provided this Court with a copy of the resolution. Ordinarily this Court would not conduct research for either party. However, because the majority has determined that the case should be decided in spite of the parties’ failure to submit the applicable law and its history, I am compelled to consider the issues raised, and address them relying on the information available in public records and the Clexton and Smith files.
The resolution adopted November 8,1961, provides in pertinent part:
Resolved. That the City Controller be and he is hereby authorized to honor payrolls for payment of unused sick leave to retirants according to the following provisions:
*111. Payment of unused sick leave shall be limited to compensation for one-half of the retirants’ unused sick leave, not to exceed thirty (30) sick leave days, or in the case of members of the Fire Fighters Retirement System, the equivalent of forty-two (42) payroll days.
2. Upon proof of employees’ eligibility, such payment shall be effected in lump-sum, dated the day prior to that of retirement or separation and computed at rates existing as of that date,
3. Payrolls shall not be processed except and until certification by the Retirement Board of Trustees of the respective pension plans, to the effect that the employee has actually retired or has the required time to qualify as herein otherwise provided.
4. Payment shall be limited to service retirants with service retirement pay under Charter Title IV, Chapters XV and XXI and Charter Title IX, Chapters V, VI and VII, and to those employees with at least four and less than ten years of service who separate from service without retirement pay by reason of their reaching age 65, in accordance with Charter Title IX, Chapter VI, Article VI, Part A, Section 1.3. [JCC, November 8, 1961, pp 2292-2293.]
This November 8, 1961, resolution is apparently the same one discussed, but not cited, in Clexton, supra.


 This resolution is also not identified by plaintiff. Clexton, supra, discusses a council resolution whereby the city undertook the obligation to pay hospitalization and medical insurance for active employees and agreed to pay the premiums for "regular retirees.” The opinion refers to the resolution without indicating its origin, but the briefs in the Clexton case contain copies of resolutions relating to this subject adopted in 1974 and 1977. See JCC, October 2, 1974, pp 2141-2142, and JCC, May 17, 1977, p 1038. It apparently is the resolution relied on by plaintiff.


 The age fifty-five requirement has been eliminated by ordinance. Any member who has thirty years of credited service may retire without age restrictions.


 "Retirement Allowance” means the sum of the annuity, if any, and the pension. Article III, § 1.117. It is not clear from the exhibits provided whether plaintiff withdrew all or part of his contributions to the annuity savings fund.


 According to the exhibits, plaintiff was paid his retirement allowance effective October 1, 1986, immediately upon his termination of employment. No explanation is given as to why plaintiffs retirement allowance was paid as of that date, when according to part A, § 1.4, his retirement allowance should not have been paid until he served thirty years or attained the age of sixty years. Both parties have ignored the language with respect to the time of payment. The plaintiff, perhaps, because he was paid his retirement allowance too soon; the defendant, perhaps, because it paid the allowance too soon.